NO. 07-01-0090-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 OCTOBER 22, 2001

                         ______________________________


         BILLY MITCHELL, D/B/A B & M SERVICE COMPANY, APPELLANT

                                          V.

      PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, APPELLEE


                       _________________________________

             FROM THE 106TH DISTRICT COURT OF GARZA COUNTY;

        NO. 98-05-05412-CV; HONORABLE GEORGE H. HANSARD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      From an order granting summary judgment in favor of appellee Progressive County

Mutual Insurance Company, appellant Billy Mitchell, d/b/a B & M Service Company,

perfected this appeal. Pending before this Court is a joint motion to dismiss the appeal

by which the parties represent that they have reached an agreement to settle and

compromise their differences. We grant the motion and dismiss the appeal with costs to

be assessed against the party incurring them.
       Without passing on the merits of the appeal, the motion is granted and the appeal

is hereby dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at the

request of all parties, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                  Don H. Reavis
                                                    Justice



Do not publish.




                                              2